Oil spill; cleanup costs; vandalism-caused spill; owner contributed to spill. — Plaintiff Minneapolis Park and Recreation Board, an agency of the City of Minneapolis, Minnesota, and American Universal Insurance Company, surety, seek recovery of oil spill cleanup costs caused by vandals. *739The source of the oil was an underground oil storage tank located in one of the parks owned and maintained by the Park Board. Jurisdiction over the oil spill recovery claim is based on 33 U.S.C. § 1321(i)(l). The key issue is whether the oil spill was caused solely by vandals or whether the Park Board in storing the oil caused or contributed to the spill. In a recommended opinion filed April 29, 1982, Trial Judge Robert J. Yock concluded that it was the acts and omissions of the Park Board that overwhelmingly contributed to the spill and thus, in large part, were a cause of it, and that, having failed to establish a basis for recovery, the petition should be dismissed. In resolving whether the vandalism was the sole cause of the spill, the reasonableness of the Park Board’s acts were determined in view of factors such as fencing and oil barriers, protection of spigots, lighting, security patrols, previous incidents of vandalism, and length of time the property was held. The Park Board’s actions failed to meet the standard of reasonableness required by the statute. On June 18, 1982 the court, by order, adopted the trial judge’s recommended decision as the basis for its judgment in this case, held plaintiffs are not entitled to recover and dismissed the petition.